_




I )IS1 ISS;   Opinion issued   February 7, 2013




                                               In The
                                      (!Ln1r1 rif \PIJIat!
                         3fiftI!    hstrirt    uf rxa at 1a11a6
                                        No. 0512-0i044-CV

                           ANTOINI FLET(i IFR, Appellant
                                      V.
                  FE1)IRAL hOME LOAN MORTCACE CORP., Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                           Trial Court Cause No. CC-12-02202-C

                                 MEMORANDUM OPINION
                  Beibre (‘hieCiustice Wright and Justices Lang-Miers and Le\\ iS
                                   Opinion by Chief Justice Wright
       The lime lijr filing appellant’s brief has expired. 13v postcard dated January 4. 2013. we

notified appellant the time br filing his brief had expired and directed appellant to file his brief

and an extension motion within ten days. We cautioned appellant that failure to do so would

result in the dismissal of this appeal. To date. appellant has not tiled his brief, an extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEx. R. Aip. P.38. 8(a)(l); 42.3(h),(c).




                                                     ZErz        -   z   44z
                                                     (AROLN WRCI1f
                                                     CIJIEFJUST4CE
l2l044F.P05
                                      Qtiiiii   iii     4wa1
                          Fift1! thUrirt        tf    i?txas at Da1ta
                                           JUDGMENT

ANTOINE FLETCI WR, Appellant                           On Appeal from the County Court at Law
                                                       No. 3, Dallas County. Texas
No. O5’12O1O44C\’            V                          F naT Court CausL No (CI2-02202-C
                                                       Opinion delivered by Chief Justice Wright.
FEI)ERA1, IION’IE I OAN MOWFGAGE                       .Justices LangMiers and Lewis participating.
CORP. Appeilce

         In accordance v ith this Court’s opinion of this date. this appeal is I)ISM ISSEI).

           It is ORDK REI) that appellee Fi:DLRAL I IOME LOAN MORTGAGE CORP. recover
its   costs of this ipp. ii horn tppJl tnt AN I OIN I I Lf I ( I IF R


Judgment entered Lebruarv 7. 201 3




                                                        \ROI YN \\ RICH I’
                                                      (11111 .11 , 11(1